Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner is an inmate at Great Meadow Correctional Facility in Washington County. After an incident in which petitioner took an inmate barber as a hostage, refused an order to exit a shower area and used a metal rod to assault a correction officer, petitioner was found guilty of violating numerous prison disciplinary rules. He challenges this determination arguing, inter alia, that the Hearing Officer failed to consider his mental state or advise him of potential sanctions. Initially, we find that inasmuch as petitioner did not raise these claims at the administrative hearing, he has failed to preserve them for review. We further find that the misbehavior report, combined with the testimony of the correction officers who witnessed the incident as well as the videotape, provide substantial evidence supporting the administrative determination. We have considered petitioner’s remaining claims and find them to be without merit.
Mikoll, J. P., Mercure, White, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.